Citation Nr: 0635946	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for residuals of 
frostbite, bilateral hands and feet.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003, a statement of the 
case was issued in December 2004, and a substantive appeal 
was received in January 2005.  The veteran was scheduled for 
a hearing before the Board in August 2006, however, he failed 
to appear.

The Board notes that in September 2003 the veteran expressed 
disagreement with the denial of service connection for 
sinusitis, left eye injury, heart and circulatory condition, 
and asbestosis.  A statement of the case was issued in 
December 2004 with regard to these issues, however, in his 
January 2005 substantive appeal the veteran specifically 
stated that he was only appealing the issues of entitlement 
to service connection for hearing loss disability, tinnitus 
disability, residuals of frostbite, left ankle disability, 
and diabetes mellitus.  Thus, the remainder of the issues 
outlined in the statement of the case are not in appellate 
status.



FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
disability.

2.  The veteran does not have tinnitus disability.

3.  Any left ankle injury sustained in service was acute in 
nature and resolved without leaving residual disability.  

4.  Any frostbite of the hands and feet was acute in nature 
and resolved without leaving residual disability.

5.  The veteran's diabetes mellitus was not manifested during 
active service, nor is current diabetes mellitus otherwise 
related to such service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Tinnitus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

4.  Residuals of frostbite of the hands and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA issued a VCAA 
letter to the veteran in April 2003.  The letter predated the 
August 2003 rating decision.  See id.  Subsequently, the 
veteran was issued another VCAA letter in February 2005.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the April 2003 and February 2005 letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran VCAA letters in April 2003 and February 2005 in which 
it advised him of the evidence necessary to support his 
service connection claims.  Since the Board concludes below 
that the preponderance of the evidence is against the claims 
of entitlement to service connection, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  A review of the record discloses that 
the veteran's service medical records are unavailable as they 
may have been in a location affected by a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Due to the missing service medical records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The evidence of record contains the 
veteran's post-service VA medical records.  Otherwise there 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, the Board finds that VA examinations are unnecessary 
and that there is sufficient competent evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issue before the Board involves claims of entitlement to 
service connection for bilateral hearing disability, tinnitus 
disability, left ankle disability, residuals of frostbite, 
and diabetes mellitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and organic diseases of the nervous system, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Entitlement to service connection for bilateral hearing loss 
& tinnitus disabilities

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran contends that he served as a military policeman 
and was continuously exposed to firearm shooting without ear 
protection, which caused his current hearing loss and 
tinnitus.

In light of the missing service medical records and affording 
the veteran the benefit of the doubt, the Board acknowledges 
that the veteran may have been exposed to noise during 
service.  The veteran, however, has submitted no medical 
evidence of any diagnosis of or treatment for hearing loss or 
tinnitus.  A review of VA outpatient treatment records for 
the period March 1997 to November 2002 do not reflect any 
treatment related to hearing loss or tinnitus.  Moreover, in 
an August 2003 statement from the veteran, he indicated that 
he had no medical evidence to submit in support of his 
compensation claims.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other 
words, in the absence of proof of present disabilities there 
can be no valid claim.  As there is no probative medical 
evidence of current hearing loss or tinnitus disabilities in 
this case, the claim must be denied.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed bilateral hearing loss and tinnitus 
disabilities.  Because the evidence does not establish that 
the veteran currently has any such claimed disabilities, it 
is not necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss and tinnitus 
disabilities, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for left ankle disability

The veteran contends that during service he suffered an ankle 
injury while practicing hand-to-hand combat.  He was treated 
at the Post dispensary, and was on crutches for two weeks.  

In light of the missing service medical records and affording 
the veteran the benefit of the doubt, the Board acknowledges 
that the veteran may have sustained a left ankle injury 
during service.  The veteran, however, has submitted no 
medical evidence that he has incurred any residuals from such 
injury.  The VA outpatient treatment records on file for the 
period May 1997 to November 2002 do not reflect any 
complaints related to the left ankle.  Moreover, in an August 
2003 statement from the veteran, he indicated that he had no 
medical evidence to submit in support of his compensation 
claims.  The lack of post-service medical evidence over a 
half century since separation from service suggests that any 
such injury sustained in service was acute and transitory, 
and resolved without leaving any residual disability.

A veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer, supra.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed left ankle disability.  Because the 
evidence does not establish that the veteran currently has 
any such claimed disability, it is not necessary to obtain a 
VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In short, the preponderance of the evidence is against 
entitlement to service connection for a left ankle 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b); see Gilbert, supra.

Residuals of frostbite, bilateral hands and feet

The veteran contends that during service, his hands and feet 
were frozen while on guard duty at an outpost on Koji Island.  
He was relieved by a sergeant who kept him in a truck to thaw 
out his limbs.  He claimed that he has suffered in his hands 
and feet as a result of frostbite.  

In light of the missing service medical records and affording 
the veteran the benefit of the doubt, the Board acknowledges 
that the veteran may have incurred frostbite to his hands and 
feet during service.  The veteran, however, has submitted no 
medical evidence that he has incurred any residuals from any 
such frostbite.  The VA outpatient treatment records on file 
for the period May 1997 to November 2002 do not reflect any 
complaints related to residuals from frostbite of the hands 
or feet.  Moreover, in an August 2003 statement from the 
veteran, he indicated that he had no medical evidence to 
submit in support of his compensation claims.  The lack of 
post-service medical evidence over a half century since 
separation from service suggests that any such injury 
sustained in service was acute and transitory, and resolved 
without leaving any residual disability.

A veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer, supra.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed residuals of frostbite.  Because the 
evidence does not establish that the veteran currently has 
any such claimed disability, it is not necessary to obtain a 
VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In short, the preponderance of the evidence is against 
entitlement to service connection for residuals of frostbite 
to the hands and feet.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b); see Gilbert, supra.

Entitlement to service connection for diabetes mellitus

The veteran contends that during service he suffered a 
blackout, and a military doctor ordered him to bedrest for 
three days.  The doctor never rendered a diagnosis.  The 
veteran claimed that such blackout was a condition connected 
to his diabetes, for which a diagnosis was rendered years 
later.

In light of the missing service medical records and affording 
the veteran the benefit of the doubt, the Board acknowledges 
that the veteran may have sustained a blackout, as described, 
during service.  The Board has reviewed the VA outpatient 
treatment records for the period May 1997 to November 2002, 
and a diagnosis of diabetes mellitus is reflected in May 
2002.  While acknowledging such current diagnosis, there is 
no evidence of record to suggest that his diabetes mellitus 
is related to service, or the blackout sustained therein.  
The record also contains a lack of continuity of 
symptomatology that may have been exhibited during service.  
In an August 2003 statement from the veteran, he indicated 
that he had no medical evidence to submit in support of his 
compensation claims.  Thus, an initial diagnosis of diabetes 
mellitus is noted in May 2002, constituting a 48 year gap 
between his period of service, and a diagnosis.  There is no 
evidence to support a claim that any blackout sustained 
during service is related to his current diabetes mellitus, 
and the veteran has not been shown to have the medical 
expertise to render an opinion with regard to the nature or 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of diabetes mellitus in 
service.  

In summary, there is no evidence of diabetes mellitus in 
service. Moreover, there is no probative evidence of a nexus 
between his current diabetes mellitus, and his period of 
active duty service.  Thus, service connection for diabetes 
mellitus is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert, supra.


ORDER

The appeal is denied as to all issues.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


